UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended May 5, 2007 [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 1-2191 BROWN SHOE COMPANY, INC. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 43-0197190 (IRS Employer Identification Number) 8300 Maryland Avenue St. Louis, Missouri (Address of principal executive offices) 63105 (Zip Code) (314) 854-4000 (Registrant's telephone number, including area code) Indicate by checkmark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesRNo £ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer RAccelerated filer £Non-accelerated filer £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R As of June 2, 2007,44,164,274 common shares were outstanding. 1 PART I FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS BROWN SHOE COMPANY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) ($ thousands) May 5, 2007 April 29, 2006 February 3, 2007 Assets Current Assets Cash and cash equivalents $ 60,693 $ 29,787 $ 53,661 Receivables 84,390 119,456 132,224 Inventories 397,697 404,567 420,520 Prepaid expenses and other current assets 34,464 20,934 31,955 Total current assets 577,244 574,744 638,360 Other assets 105,935 85,733 106,113 Goodwill and intangible assets, net 215,124 220,720 216,420 Property and equipment 378,796 358,125 373,843 Allowance for depreciation and amortization (241,148 ) (241,905 ) (235,679 ) Net property and equipment 137,648 116,220 138,164 Total assets $ 1,035,951 $ 997,417 $ 1,099,057 Liabilities and Shareholders' Equity Current Liabilities Borrowings under revolving credit agreement $ 9,500 $ 50,000 $ 1,000 Trade accounts payable 130,697 147,579 185,767 Accrued expenses 109,569 113,825 146,320 Income taxes 2,613 (1,080 ) 1,429 Total current liabilities 252,379 310,324 334,516 Other Liabilities Long-term debt 150,000 150,000 150,000 Deferred rent 36,476 35,163 38,025 Other liabilities 53,420 49,018 52,871 Total other liabilities 239,896 234,181 240,896 Shareholders' Equity Common stock 440 426 433 Additional paid-in capital 173,961 142,562 161,825 Accumulated other comprehensive income 13,955 4,606 11,881 Retained earnings 355,320 305,318 349,506 Total shareholders’ equity 543,676 452,912 523,645 Total liabilities and shareholders’ equity $ 1,035,951 $ 997,417 $ 1,099,057 See notes to condensed consolidated financial statements. 2 BROWN SHOE COMPANY, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) Thirteen Weeks Ended ($ thousands, except per share amounts) May 5, 2007 April 29, 2006 Net sales $ 566,348 $ 575,538 Cost of goods sold 336,545 352,541 Gross profit 229,803 222,997 Selling and administrative expenses 212,252 204,403 Operating earnings 17,551 18,594 Interest expense (4,070 ) (4,488 ) Interest income 712 284 Earnings before income taxes 14,193 14,390 Income tax provision (4,557 ) (4,359 ) Net earnings $ 9,636 $ 10,031 Basic earnings per common share $ 0.22 $ 0.24 Diluted earnings per common share $ 0.22 $ 0.23 Dividends per common share $ 0.07 $ 0.053 See notes to condensed consolidated financial statements. 3 BROWN SHOE COMPANY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Thirteen Weeks Ended ($ thousands) May 5, 2007 April 29, 2006 Operating Activities: Net earnings $ 9,636 $ 10,031 Adjustments to reconcile net earnings to net cash (used) provided by operating activities: Depreciation and amortization 10,026 9,958 Share-based compensation expense 2,624 2,453 Loss on disposal of facilities and equipment 261 280 Impairment charges for facilities and equipment 413 291 Provision for doubtful accounts 51 191 Foreign currency transaction (gains) losses (114 ) 43 Changes in operating assets and liabilities: Receivables 47,783 38,456 Inventories 22,823 9,728 Prepaid expenses and other current assets (1,769 ) (1,867 ) Trade accounts payable (55,070 ) (25,504 ) Accrued expenses (36,751 ) (17,584 ) Income taxes 1,184 (4,908 ) Deferred rent (1,549 ) (1,056 ) Deferred income taxes (913 ) (349 ) Other, net (573 ) 110 Net cash (used) provided by operating activities (1,938 ) 20,273 Investing Activities: Capital expenditures (7,913 ) (8,255 ) Acquisition cost – (22,700 ) Net cash used for investing activities (7,913 ) (30,955 ) Financing Activities: Increase in borrowings under revolving credit agreement 8,500 ­– Proceeds from stock options exercised 6,831 5,463 Tax benefit related to share-based plans 3,422 2,682 Dividends paid (3,152 ) (2,265 ) Net cash provided by financing activities 15,601 5,880 Effect of exchange rate changes on cash 1,282 301 Increase (decrease) in cash and cash equivalents 7,032 (4,501 ) Cash and cash equivalents at beginning of period 53,661 34,288 Cash and cash equivalents at end of period $ 60,693 $ 29,787 See notes to condensed consolidated financial statements. 4 BROWN SHOE COMPANY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1. Basis of Presentation The accompanying condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and reflect all adjustments which management believes are necessary (which include only normal recurring accruals) to present fairly the financial position, results of operations, and cash flows of Brown Shoe Company, Inc. (the “Company”). These statements, however, do not include all information and footnotes necessary for a complete presentation of the Company's consolidated financial position, results of operations and cash flows in conformity with accounting principles generally accepted in the United States. The condensed consolidated financial statements include the accounts of the Company and its subsidiaries. All significant intercompany balances and transactions have been eliminated. The Company's business is subject to seasonal influences, particularly the back-to-school selling season at Famous Footwear, which primarily falls in the Company’s third quarter. Interim results may not necessarily be indicative of results which may be expected for any other interim period or for the year as a whole. Certain prior period amounts on the condensed consolidated financial statements have been reclassified to conform to the current period presentation. These reclassifications did not affect net earnings. Stock Split On March 7, 2007, the Company’s Board of Directors authorized a three-for-two split of its common stock, to be effected in the form of a dividend of one share of stock for every two shares outstanding. The dividend was paid on April 2, 2007 to shareholders of record on March 19, 2007. All share and per share data provided herein gives effect to this stock split, applied retroactively. For further information, refer to the consolidated financial statements and footnotes included in the Company's Annual Report on Form 10-K for the year ended February 3, 2007. Subsequent Event – Change in Par Value On May 24, 2007, the Company’s shareholders approved a change in the par value of its common stock from $3.75 per share to $0.01 per share. The change in par value became effective upon the filing of the Company’s Restated Certificate of Incorporation with the State of New York on May 31, 2007. All relevant share data provided herein gives effect to this change, applied retroactively. Note 2. Recent Accounting Pronouncements FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes In June2006, the FASB issued Interpretation No.48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No.109”. FIN 48 establishes a single model to address accounting for uncertain tax positions. FIN 48 clarifies the accounting for income taxes by prescribing a minimum recognition threshold a tax position is required to meet before being recognized in the financial statements. FIN 48 also provides guidance on derecognition, measurement classification, interest and penalties, accounting in interim periods, disclosure and transition. The Company adopted the provisions of FIN 48 on February 4, 2007. At February 4, 2007, the Company had $1.2 million of unrecognized tax benefits, relating to various state tax issues, which includes $0.2 million of estimated interest and penalties. A charge of $0.8 million, net of federal income tax benefits, was recorded against retained earnings as a cumulative effect adjustment at February 4, 2007. To the extent these unrecognized tax benefits are ultimately recognized, they will impact the effective tax rate in a future period. There have been no significant changes to these amounts during the quarter ended May 5, 2007. 5 Estimated interest and penalties related to the underpayment of income taxes are classified as a component of income tax provision in the Condensed Consolidated Statements of Earnings and were insignificant for the quarter ended May 5, 2007. Accrued interest and penalties were $0.2 million as of February 4, 2007 and May 5, 2007. The Company has settled examinations by the Internal Revenue Service of tax years through January 29, 2005 (fiscal year 2004). The Company has also settled examinations by the Canada Revenue Agency of tax years through January 28, 2006 (fiscal year 2005). The Company also files tax returns in various foreign jurisdictions and numerous states, for which various tax years are subject to examination. Note 3. Earnings Per Share The following table sets forth the computation of basic and diluted earnings per common share for the periods ended May 5, 2007, and April 29, 2006: Thirteen Weeks Ended (in thousands, except per share data) May 5, 2007 April 29, 2006 NUMERATOR Net earnings $ 9,636 $ 10,031 DENOMINATOR Denominator for basic earnings per common share 43,186 41,670 Dilutive effect of unvested restricted stock and stock options 1,434 1,825 Denominator for diluted earnings per common share 44,620 43,495 Basic earnings per common share $ 0.22 $ 0.24 Diluted earnings per common share $ 0.22 $ 0.23 Options to purchase 179,243 and 30,000 shares of common stock for the thirteen-week periods ended May 5, 2007, and April 29, 2006, respectively, were not included in the denominator for diluted earnings per common share because their effect would be antidilutive. Note 4. Comprehensive Income Comprehensive income includes changes in shareholders’ equity related to foreign currency translation adjustments and unrealized gains or losses from derivatives used for hedging activities. The following table sets forth the reconciliation from net earnings to comprehensive income for the periods ended May 5, 2007, and April 29, 2006: Thirteen Weeks Ended ($ Thousands) May 5, 2007 April 29, 2006 Net earnings $ 9,636 $ 10,031 Other comprehensive income (loss), net of tax: Foreign currency translation adjustment 3,141 1,296 Unrealized (losses) gains on derivative instruments (613 ) 422 Net (gain) loss from derivatives reclassified into earnings (454 ) 66 2,074 1,784 Comprehensive income $ 11,710 $ 11,815 6 Note 5. Restructuring Charges Earnings Enhancement Plan During 2006, the Company initiated an Earnings Enhancement Plan designed to increase earnings through cost reductions, efficiency initiatives and the reallocation of resources. Key elements of the plan include: (i) restructuring administrative and support areas; (ii) redesigning logistics and distribution platforms; (iii) reorganizing to eliminate operational redundancies; (iv) realigning strategic priorities; and (v) refining the supply chain process and enhancing inventory utilization. The total costs to implement these plans are estimated to be in the range of $34-$38 million ($21-$23 million on after-tax basis). These estimates are preliminary and differences may arise between these estimates and actual costs to the Company. The Company incurred charges of $6.3 million ($3.9 million on an after-tax basis) in 2006. The Company incurred charges totaling $5.1 million ($3.3 million on an after-tax basis) during the thirteen weeks ended May 5, 2007. The following is a summary of the activity in the reserve, by category of costs: ($ millions) Employee Severance Facility & Lease Exits Inventory Markdowns Fixed Asset Write-Offs Consulting Services Other Total Original charges and reserve balance $ 3.5 $ (0.1 ) $ 0.3 $ 1.2 $ 1.3 $ 0.1 $ 6.3 Amounts settled in 2006 (1.1 ) (0.2 ) (0.3 ) (1.2 ) (1.1 ) (0.1 ) (4.0 ) Reserve balance at February 3, 2007 2.4 (0.3 ) – – 0.2 – $ 2.3 Additional charges in firstquarter 2007 3.1 1.7 ­– – 0.1 0.2 5.1 Amounts settled in firstquarter 2007 (4.5 ) (1.2 ) – – (0.2 ) (0.2 ) (6.1 ) Reserve balance atMay 5, 2007 $ 1.0 $ 0.2 $ – $ – $ 0.1 $ – $ 1.3 Of the $5.1 million in costs recorded during the thirteen weeks ended May 5, 2007, $2.7 million was recorded in the Other segment, $2.1 million was recorded in the Wholesale Operations segment, and $0.3 million was recorded in the Specialty Retail segment. The entire $5.1 million charge was reflected as a component of selling and administrative expenses. A tax benefit of $1.8 million was associated with this charge. Inventory markdowns and the write-off of assets are noncash items. Note 6. Business Segment Information Applicable business segment information is as follows for the periods ended May 5, 2007, and April 29, 2006: ($ thousands) Famous Footwear Wholesale Operations Specialty Retail Other Totals Thirteen Weeks Ended May 5, 2007 External sales $ 325,330 $ 180,745 $ 60,273 $ – $ 566,348 Intersegment sales 594 41,159 – – 41,753 Operating earnings (loss) 20,953 13,043 (2,879 ) (13,566 ) 17,551 Operating segment assets 393,976 394,699 88,145 159,131 1,035,951 Thirteen Weeks Ended April 29, 2006 External sales $ 302,318 $ 216,833 $ 56,387 $ – $ 575,538 Intersegment sales 654 49,441 – – 50,095 Operating earnings (loss) 15,895 14,148 (2,903 ) (8,546 ) 18,594 Operating segment assets 384,203 451,421 79,319 82,474 997,417 7 The Other segment includes unallocated corporate administrative and other costs. During the thirteen weeks ended May 5, 2007, operating earnings includes expenses of $2.7 million, $2.1 million and $0.3 million for the Other segment, the Wholesale Operations segment and the Specialty Retail segment, respectively, related to the Company’s Earnings Enhancement Plan. Note 7. Goodwill and Other Intangible Assets Goodwill and intangible assets were attributable to the Company's operating segments as follows: ($ thousands) May 5, 2007 April 29, 2006 February 3, 2007 Famous Footwear $ 3,529 $ 3,529 $ 3,529 Wholesale Operations 201,674 209,064 203,385 Specialty Retail 9,921 7,614 9,506 Other – 513 – $ 215,124 $ 220,720 $ 216,420 The change in goodwill and other intangible assets between April 29, 2006 and May 5, 2007 in the Wholesale Operations segment is primarily due to the amortization of our licensed and owned trademarks. The change between periods for the Specialty Retail segment reflects changes in the Canadian dollar exchange rate. The change in the Other segment from April 29, 2006, to May 5, 2007, of $0.5 million, reflects the adjustment to the Company’s minimum pension liability recorded in the fourth quarter of 2006. Note 8. Share-Based Compensation During the first quarter of 2007, the Company granted 165,743 stock options to certain employees with a weighted-average exercise price and grant date fair value of $35.25 and $15.94, respectively. These options vest on a straight-line basis with 25% vesting over each of the next four years. These options have a term of ten years. Compensation expense is recognized on a straight-line basis separately for each vesting portion of the stock option award. The Company also granted 150,000 stock performance share awards at target level during the first quarter of 2007. Vesting of the performance-based awards is dependent upon the financial performance of the Company and the attainment of certain financial goals over the next three years. The stock performance awards may payout at a maximum of 200% of the target number of shares.
